ORDER
Upon consideration of the motion to accept discretionary review prior to consideration by the North Carolina Court of Appeals, and to suspend the Rules of Appellate Procedure to allow expedited review, filed by plaintiffs on the 30th day of November 2004 in this matter pursuant to N.C.G.S. § 7A-31 (discretionary review), the motion is allowed for the purpose of entering the following order:
The motion for injunctive relief, petition for writ of mandamus, petition for writ of prohibition, petition for writ of supersedeas, and motion for temporary stay filed on the 30th day of November 2004 by plaintiffs in this matter are hereby denied without prejudice to plaintiffs’ rights to proceed expeditiously as plaintiffs may elect in the superior court.
*273This is remanded to the Superior Court, Wake County, by order of the Court in Conference, this 3rd day of December, 2004.
Newby, J.
For the Court